Exhibit 10.1
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
          This First Amendment and Waiver to Credit Agreement (the “First
Amendment”) is made as of the 30 day of April, 2008 by and between Bank of
America, N.A. (the “Lender”), a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110 and iRobot Corporation, a Delaware
corporation with its principal place of business at 63 South Avenue, Burlington,
Massachusetts 01803 ( the “Borrower”) in consideration of the mutual covenants
contained herein and benefits to be derived herefrom:
W I T N E S S E T H
          WHEREAS, the Lender and the Borrower, have entered into a certain loan
arrangement, which loan arrangement is evidenced by, among other documents and
instruments, a certain Credit Agreement dated June 5, 2007 (the “Agreement”);
          WHEREAS, Borrower and the Lender have agreed to amend certain terms
and provisions of the Agreement and waive certain covenants all as set forth
herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Lender and the Borrower hereby
agree as follows:
     1. All capitalized terms not otherwise defined herein shall have the same
meaning as defined in the Agreement.
     2. The definition of Commitment in Section 1.01 of the Agreement is hereby
amended by deleting the reference to “Thirty Five Million ($35,000,000) Dollars”
and replacing it with “Forty Five Million ($45,000,000) Dollars”.
     3. The definition of Current Assets in Section 1.01 of the Agreement is
hereby supplemented by adding at the end of the definition the following:
“plus auction rate securities held on the Borrower’s balance sheet”
     4. Exhibit B of the Agreement is amended by the First Amendment to Note of
even date executed by the Borrower.
     5. Section 7.11(b) of the Agreement is hereby waived for the quarter ending
March 31, 2008.
     6. Except as expressly amended hereby, the remaining terms and conditions
of the Agreement and all documents and instruments executed in connection
therewith are hereby expressly ratified and confirmed.

-1-



--------------------------------------------------------------------------------



 



     7. The Borrower acknowledges and agrees that it has no claims,
counterclaims, off-sets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Agreement. To the extent such claims,
counterclaims, off-sets, defenses and/or causes of action should exist, whether
known or unknown, at law or in equity, the Borrower hereby WAIVES same and
RELEASES the Lender from any and all liability in connection therewith.
     8. The wavier contained in this First Amendment is a one-time waive of the
aforesaid financial covenant and shall not be deemed either a continuing waiver
of such financial covenant or a waiver of any other provisions of the Agreement.
     9. Miscellaneous.

  a.   The Borrower shall execute and deliver to the Lender such additional
documents, instruments, and agreements that the Lender may require in order to
give effect to, and implement the terms and conditions of this First Amendment.
    b.   This First Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original and all of which together shall constitute one
instrument.     c.   This First Amendment expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provision hereof.     d.   The Borrower shall pay on demand all reasonable costs
and expenses of the Lender including, without limitation, reasonable attorneys’
fees in connection with the preparation, negotiation, execution and delivery of
the First Amendment.

     10. It is intended that this First Amendment take effect as an instrument
under seal as of the date first written above.

                  Witnessed by:       iROBOT CORPORATION    
 
               
/s/ Paul Tavalone
      By:   /s/ Geoffrey P. Clear    
 
               
 
          Name: Geoffrey P. Clear    
 
          Title: Sr. VP and CFO    

Signatures continued on next page

-2-



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Richard MacDonald         Name:  Richard MacDonald        Title:
Vice President     

-3-